Case: 17-10568      Document: 00514360508         Page: 1    Date Filed: 02/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 17-10568
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                      February 23, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

KAYLA UNDERWOOD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:09-CR-3-6


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Kayla Underwood appeals the sentence imposed by the district court
following the revocation of her most recent term of supervised release; the
district court sentenced her above the guidelines range to 18 months of
imprisonment and additionally imposed a 42-month term of supervised
release. She argues that the district court committed procedural error because
it re-imposed a term of supervised release based upon an erroneous belief that
it was required to do so.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10568     Document: 00514360508    Page: 2   Date Filed: 02/23/2018


                                 No. 17-10568

      Ordinarily, we review a revocation sentence under the plainly
unreasonable standard. United States v. Warren, 720 F.3d 321, 326 (5th Cir.
2013). However, because Underwood did not object to the supervised release
term imposed by the district court, we review for plain error only. See United
States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). Under this standard,
Underwood must show a clear or obvious error that affected her substantial
rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If she makes
such a showing, we have the discretion to correct the error but will do so only
if it seriously affects the fairness, integrity, or public reputation of the
proceedings. See id.
      As the transcript of the revocation hearing sufficiently reflects that the
district court understood its discretion whether to impose an additional term
of supervised release, see 18 U.S.C. § 3583(h), Underwood fails to show clear or
obvious error. See Puckett, 556 U.S. at 135. Accordingly, the judgment of the
district court is AFFIRMED.




                                       2